DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
Claims 1-5 and 7-9 are amended. Claims 1-10 are presently examined.

Applicant’s arguments regarding the rejections under 35 USC 112(b) have been fully considered and are persuasive. The rejections of 1/21/2021 are overcome.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rehders (US 10,543,965) and Schennum (US 10,236,708) and Fernando (US 9,499,332).

Regarding claims 1 and 9, Rehders discloses a child resistant smoking article package comprising a case (figure 1a, reference numeral 103) with an opening (figure 1a, reference numeral 104) that is adapted to receive a smoking article (abstract, figure 1a, reference numeral 102). The top of the case comprises an insert (figure 1a, reference numeral 105), which is considered to meet the claim limitation of a cap, having an insertion hole into which the smoking article is inserted (column 3, lines 1-29, figure 1a, reference numeral 119). A cap (figure 1a, reference numeral 107), which is considered to meet the claim limitation of a cover, is located above the insert and connected to the insert and the rod which protrudes through corresponding mounting holes in the case and insert (column 7, lines 6-23, figure 2a, reference numeral 129). The cap is moved relative to the insert to close the case (column 6, lines 13-36), and it is evident that the insert need not be moved during this process. Rehders does not explicitly 
Regarding (a), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the insert detachably connected to the case. The Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04).
Regarding (b), Schennum teaches a pack for holding and recharging an electronic cigarette (abstract) in which an active mode begins when a PCB detects that the lid is opened (column 11, lines 17-34, figure 9, reference numeral 910) until the lid is closed (column 13, lines 43-57). The device conserves battery by only performing certain functionality during the active mode (column 11, lines 46-55) and the lid is opened to allow a user to access the device (column 11, lines 8-16). The lid position is detected by a switch (column 11, lines 35-45, figure 3, reference numeral 15) located on the battery unit (column4, lies 37-49, figure 3, reference numeral 150).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Rehders with the active mode of Schennum. One would have been motivated to do so since Schennum teaches that only activating certain functions when the lid is opened conserves battery.
Regarding (c), Fernando teaches an electrically heated smoking system including a secondary unit capable of receiving a smoking article having an aerosol forming substrate and heating the smoking article during a preheating mode using a heating element (abstract). The smoker begins the preheating mode by pressing a button (column 18, lines 4-35) located at an interface on the outer surface of the device (column 12, lines 14-17, figure 3a, reference numeral 309). Fernando additionally teaches that preheating the device raises the aerosol forming substrate to an operating temperature before use (column 2, lines 55-65).


Regarding claim 2, Fernando teaches that the heater is powered by a battery power supply (column 14, lines 16-38), and Schennum teaches that the active mode ends when the lid is closed (column 13, lines 43-57). One of ordinary skill in the art would therefore recognize that the preheating would end when the lid is closed.

Regarding claim 3, Rehders discloses that the cap is connected to the insert and the rod which protrudes through corresponding mounting holes in the case and insert (column 7, lines 6-23, figure 2a, reference numeral 129) and is rotated about a hinge (column 7, lines 32-46, figure 2b, reference numeral 128).

Regarding claim 4, Fernando teaches that the heater is supplied electrical power by a battery (column 14, lines 16-38), and it is therefore evident that the battery and heater are electrically connected.

Regarding claim 6, it is evident that the switch of modified Rehders different signals when the cap is opened or closed since it passes this information to the PCB. Since the active mode is also started or stopped when the cap is opened or closed, respectively, these signals are considered to meet the claim limitation of ON/OFF signals.

Regarding claim 7, modified Rehders teaches all the claim limitations as set forth above. Modified Rehders does not explicitly teach the switch located in a lower portion of the cap.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate the switch of modified Rehders in a lower portion of the cap. Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rehders (US 10,543,965) and Schennum (US 10,236,708) and Fernando (US 9,499,332) as applied to claim 1 above, and further in view of Henry Jr. (US 10,201,187).

Regarding claim 5, modified Rehders teaches all the claim limitations as set forth above. Modified Verleur does not explicitly teach pressing the button for a different time to reset device operation.
Henry Jr. teaches an aerosol delivery device having a user interface with a pushbutton and a display that navigates to different menus based on different pushbutton durations (abstract). The device indicates navigates through a menu on the basis of different durations of presses on the pushbutton (column 3, lines 48-67) and can reset a Bluetooth communication interface through presses of a certain duration (column 18, lines 52-67, column 19, lines 1-2).
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rehders (US 10,543,965) and Schennum (US 10,236,708) and Fernando (US 9,499,332) as applied to claim 1 above, and further in view of Chen (US 9,603,389).

Regarding claim 8, modified Rehders teaches all the claim limitations as set forth above. Modified Rehders does not explicitly teach the heater being a plate heater.
Chen teaches an electronic cigarette having a heating plate (abstract) having a plate shaped surface that increases surface area to maximize vaporization (column 2, lines 19-22).
It would therefore have been obvious one of ordinary skill in the art before the effective filing date of the claimed invention to combine the heater of modified Rehders with the heating plate of Chen. One would have been motivated to do so since Chen teaches a heating plate that maximizes surface area.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rehders (US 10,543,965) and Schennum (US 10,236,708) and Fernando (US 9,499,332) as applied to claim 9 above, and further in view of Alelov (US 8,550,069).

Regarding claim 10, modified Rehders teaches all the claim limitations as set forth above. Modified Rehders does not explicitly teach a computer readable recording medium.

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the controllers of modified Rehders and Alelov. One would have been motivated to do so since Alelov teaches a controller for an inhalation device that stores software instructions in memory.
Response to Arguments
Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that Verleur does not teach some features of the claimed invention, however, applicant’s arguments do not address the rejections relying on Rehders in view of Schennum and Fernando as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.E.S./               Examiner, Art Unit 1747

/ERIC YAARY/               Examiner, Art Unit 1747